Action to recover a sum of money claimed to be due to the plaintiff as salary as a City Judge of the City of Peekskill, claimed to have accrued during the years 1941, 1942 and 1943. Plaintiff moved for summary judgment under rule 113 of the Buies of Civil Practice. The motion was denied and plaintiff appeals. Order modified on the law by adding thereto a provision dismissing the complaint and awarding judgment to the defendant. As thus modified, the order is affirmed, without costs. The plaintiff, as a City Judge under the charter of the City of Peekskill (L. 1938, ch. 194), is not a police justice and, therefore, section 78 of the Code of Criminal Procedure does not disable the City Council from assuming to reduce his salary pursuant to the power granted to it under the City Charter. (People v. Kraft, 229 App. Div. 281; Wear v. Truitt, 173 App. Div. 344; Haggerty v. City of New York, 267 N. Y. 252; Matter of Abrams v. La Guardia, 287 N. Y. 717.) The case of Matter of Birmingham v. Abrams (240 App. Div. 995) is not (o the contrary. Close, P. J.. Hagarty, Carswell, Adel and Lewis, JJ., concur.